Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 and 14-21 are pending in the application. Claims 1-11 and 14-21 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11th, 2022 has been entered.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on January 11th, 2022.

Response to Amendment / Argument
Objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed.
On page 11 of the response filed January 11th, 2022, Applicant begins traversing the rejection of claims under 35 USC 103 over Gless in view of Bone et al. While Applicant’s amendments have necessitated changes to the 
On page 13 of the response, Applicant addresses the structures of Gless as they relate to formula (II) of claim 10. Applicant refers to MPEP 2144.09(II) and states that the instantly claimed compounds are neither adjacent homologs nor structural isomers. MPEP 2144.09(II) does not state that only successive homologs or positional isomers can be obvious but rather sets forth homologs and positional isomers as examples of structural obviousness. The issue of patentability over the replacement of an alkyl group for hydrogen has arisen many times. For instance, the replacement of a methylene group with a dialkyl-substituted methylene group was determined to be prima facie obvious on the ground that “one skilled in the art would have been, prima facie, motivated to make the claimed compounds in the expectation In re Wood 199 USPQ 137) See also In re Doebel 174 USPQ 158 (where replacement of methyl for hydrogen on an amino nitrogen was considered prima facie obvious – at page 159); In re Druey 138 USPQ 39 (where replacement of methyl for hydrogen on a known compound was considered prima face obvious based on the homologous and close structural relationship to the known compound – at page 41); In re Lohr 137 USPQ 548 (where the replacement of a methyl group for a hydrogen on two positions of a tetrahydropyran ring on a known compound was not considered a patentable modification given the close structural relationship to the known compounds - at page 550); Ex parte Bluestone 135 USPQ 199 (where fungicidal compounds differing by hydrogen versus methyl on the nitrogen of a thiazolidine-2-thione ring were considered homologs and were not found to be patentable over each other without a showing of unexpected results – at page 200); Ex parte Weston 121 USPQ 429 (where the replacement of methyl for hydrogen on the nitrogen of a piperazine ring was not found to be a patentable modification); Ex parte Fauque 121 USPQ 425 (where di(methyl-furyl)-methane was considered a higher homolog of difuryl-methane and unpatentable without a showing of unexpected results - at page 426). Applicant further refers to the different utility of Gless. There is no requirement that the prior art must suggest that the claimed product will have the same or similar utility as that discovered by applicant in order to support a legal conclusion of obviousness. In re Dillon, 16 U.S.P.Q. 2d 1897, 1904 (Fed. Cir. 1990). 
For these reasons, the rejection below over Gless in view of Bone et al. is deemed proper.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(1 of 3) Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGPub No. 2009/0082395 A1 by Gless.
Gless teaches the following compound on page 18:

    PNG
    media_image1.png
    194
    757
    media_image1.png
    Greyscale

The prior art teaches compositions with a carrier in claim 37 on page 39. The compound above reads on formula (I) where R1 is halogen, X is O, R3 is –NHR4, R4 is the first structure in claim 2 where R13 is hydrogen, Y1 and Y2 are O, Y3 is CR11R12 where R12 and R12 are halogen. Applicant is further directed to the following compound:

    PNG
    media_image2.png
    107
    615
    media_image2.png
    Greyscale
.
The compound above possesses the same definitions except where R1 is C1 haloalkyl.

(2 of 3) Claim(s) 2, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,985,795 by Suganuma et al.
Suganuma et al. teach a composition in column 5 as follows:

    PNG
    media_image3.png
    242
    610
    media_image3.png
    Greyscale

The compound 3-(3,4-dichlorophenyl)-1,1-dimethylurea has the following structure:

    PNG
    media_image4.png
    272
    529
    media_image4.png
    Greyscale
.
The compound reads on formula (I) of claim 2 where R1 is halogen, R2, R7, R8 and R9 are hydrogen, X is O, R3 is –NR5R6 where R5 and R6 are unsubstituted C1 alkyl. These definitions read on instant claims 2, 19 and 21 where claim 21 does not require that R3 is –NHR4.

(3 of 3) Claim(s) 2, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phetsuksiri et al. Antimicrobial Agents and Chemotherapy 1999, 43, 1042-1051.
The prior art teaches the following compounds in Table 2 that read on the scope of instant claim 2 including the following:

    PNG
    media_image5.png
    182
    361
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    97
    362
    media_image6.png
    Greyscale
.
The compounds above read on the scope of formula (I) where R1 is C1-C6 alkyl, R2, R3, R8 and R9 are hydrogen, X is S, R3 is –NHR4, R4 is the second option in claim 2 where R33 is either unsubstituted C1-C6 alkyl or –OR15 where R15 is C1-C6 alkyl, and R31, R32, R34 and R35 are hydrogen. Furthermore, the prior art teaches compositions while testing the compounds above for antimicrobial activity. These definitions read on instant claims 2, 20 and 21 where claim 21 does not require that R3 is –NHR4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1 of 2) Claims 1-8, 10, 11, 14, 15, 16, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent PGPub No. 2009/0082395 A1 by Gless in view of Bone et al. JAMA 1992, 268, 3452-3455.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Gless teaches compounds of the following general formula for use in treating diseases mediated by soluble epoxide hydrolase (paragraph [0009]):

    PNG
    media_image7.png
    138
    478
    media_image7.png
    Greyscale
.
As a particular example, the prior art teaches the following compound on page 18:

    PNG
    media_image1.png
    194
    757
    media_image1.png
    Greyscale

Regarding instant claims 2 and 14, the prior art teaches compositions with a carrier in claim 37 on page 39.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The compound cited above would read on the variables of instant formula (II) where R1 is halogen, X is O, R13 is hydrogen, Y1 and Y2 are O, R11 and R12 are halogen and R2 is hydrogen (which is outside the scope of claim 10). The analogous compounds where a methyl or trifluoromethyl group is added adjacent to the chlorine atom would be embraced by instant claims 10 and 11 (first and second compounds) and the compound where –CF3 would additionally read on instant claim 17. Claims 1 and 15 are discussed below. 
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding the scope of the prior art, Gless generally teaches that the corresponding phenyl group can be substituted at each position (page 2):

    PNG
    media_image8.png
    487
    479
    media_image8.png
    Greyscale

As subgeneric embodiments, the prior art teaches the following on page 13:

    PNG
    media_image9.png
    542
    596
    media_image9.png
    Greyscale

In the structures above, the prior art teaches that the ortho positions are hydrogen and the meta and para positions can be groups including halo and 

    PNG
    media_image10.png
    242
    710
    media_image10.png
    Greyscale

The instant claims embrace the compound where (relative to compound 5) a halogen is found at the para position) or (relative to compound 7) a haloalkyl group is found at a meta position. At least in view of Table 3 since compound 7 (having a chloro group at the para position) shows 95% inhibition at 50 nM, a person having ordinary skill in the art would have been motivated to test the analogous compound 5 where a chloro group is added to expand upon the structure activity profile. Even without Table 3, a person having ordinary skill in the art would have expected a compound having a methyl group at a meta position would have similar properties to compound 7 of the prior art. “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its 
    PNG
    media_image11.png
    1
    1
    media_image11.png
    Greyscale

    PNG
    media_image11.png
    1
    1
    media_image11.png
    Greyscale
homologs because 
    PNG
    media_image11.png
    1
    1
    media_image11.png
    Greyscale
homologs
    PNG
    media_image11.png
    1
    1
    media_image11.png
    Greyscale
 often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” In re Deuel 34 USPQ2d 1210 at 1214. Furthermore MPEP 2144.09 (II) states: “Compounds which are […] homologs (…) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).” See, for instance, In re Druey 138 USPQ 39 (where prima face obvious based on the homologous and close structural relationship to the known compound – at page 41).
Applicant is advised that an argument that the prior art teaches a different utility than instantly claimed will not be found persuasive. There is no requirement that the prior art must suggest that the claimed product will have the same or similar utility as that discovered by applicant in order to support a legal conclusion of obviousness.  In re Dillon, 16 U.S.P.Q. 2d 1897, 1904 (Fed. Cir. 1990).
Regarding instant claim 1, the prior art teaches the following on page 19 as diseases treatable using the prior art compounds:

    PNG
    media_image12.png
    299
    715
    media_image12.png
    Greyscale

The article cited refers to Bone et al. where the authors teach patients had a bacterial infection in 40% of patients surveyed for one particular sample (Table 3, page 3453). Accordingly, a person having ordinary skill in the art would expect that the compounds of the prior art being applied in the treating of SIRS would entail administration to patients having a bacterial infection in a substantial portion of cases. In the interest of determining which compounds of the prior art would provide optimum treatment for the conditions taught in the prior art, a person having ordinary skill in the art would have at least been motivated to screen the examples of the prior art in the conditions taught in the prior art. Applying, for instance, compound 7 in the treatment of SIRS and where a person having ordinary skill in the art 
Regarding the limitation of “administering a compound to a subject having been diagnosed with the bacterial disease,” there is no requirement that the practitioner be aware of the underlying etiology of the disease state. If a patient is diagnosed with SIRS and that patient’s underlying disease state involves a bacterial infection, the disease being diagnosed is SIRS and the diagnosis occurs irrespective of the involvement of bacterial infection. Regardless, Bone et al. teach that (Conclusions) “Patients with severe SIRS should not be assumed to have gram-negative infection; furthermore, data derived from studies of patients with gram-negative infection should be applied cautiously to all patients with SIRS.” In the interest of developing a better understanding an individual patient and providing data that can be applied to the broader community, a person having 

(2 of 2) Claim 1-3, 5-7, 9, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phetsuksiri et al. Antimicrobial Agents and Chemotherapy 1999, 43, 1042-1051.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Phetsuksiri et al. teach (title) “Antimycobacterial Activities of Isoxyl and New Derivatives through the Inhibition of Mycolic Acid Synthesis.” As a particular example, the prior art teaches the following compound in Table 2 on page 1044:

    PNG
    media_image13.png
    112
    683
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    83
    686
    media_image14.png
    Greyscale
.
The compound above reads on the scope of formula (I) where R1 is C4 alkyl, R2, R3, R8 and R9 are hydrogen, X is S, R3 is –NHR4, R4 is the second option in claims 1 and 2 where R33 is unsubstituted C4 alkyl, and R31, R32, R34 and R35 are hydrogen. Furthermore, the prior art teaches compositions while testing the compounds above for antimicrobial activity. These definitions read on instant claims 1, 2, 3, 5, 6, 7 (which does not require that R4 be the particular structure of claim 7), 18, 20 and 21 where claim 21 does not require that R3 is –NHR4.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)

Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
In the interest of determining which example of the prior art would provide optimum results for each particular type of bacteria in vivo, a person having ordinary skill in the art would have been motivated to at least test the examples across the specific types of bacteria taught by the prior art in patients having such an infection where Table 2 teaches M. tuberculosis and M. bovis as recited in claim 9.
Even if Applicant were to argue that the reference teaches additional compounds that possess better in vitro properties than B01, Applicant is directed to MPEP 2123(II):
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)

The prior art discusses the compound B01 on page 1048 as follows:

    PNG
    media_image15.png
    233
    568
    media_image15.png
    Greyscale

The prior art discussion only discusses certain compounds having improved properties relative to B01 rather than discrediting the antibacterial properties of B01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626